Title: To George Washington from Anthony Walton White, 19 September 1781
From: White, Anthony Walton
To: Washington, George


                  
                     Sir
                     Ruffins Ferry 19th Sept. 1781
                  
                  Your Letter of the 17th Inst. I have had the honor to Receive.  The Horses your Excellency requested to be sent for your own use I took a particular pleasure in taking out the best in my Regiment, & hope they may be approved of.  the two you sent to be recruited shall be taken the greatest care of.  the horses for your Excellency’s aids, & the 12 for the Generals and Field Officers, I have picked out, & should have sent them immediately, but knowing that the troops had not yet arrivd, & forage being scarce at camp I have taken the Liberty to Detain them, till the following circumstances are known to you; I have Sir already furnished 80 very good Horses which the Marqr agrees was my proportion & promis’d me that the matter should be General, & that both the 3rd Regt & Lees Corps should furnish the rest; the 3rd Regiment having near as many horses as the first Regt & I believe not the least Probability of mounting more than 30 men at most; Colo. Lee’s Corps I have heard, have impressed a number of Horses & not a man to mount him in the State.  On the contrary I have already near one hundred men dismounted; those I have at Ruffins Ferry are most of them old soldiers & have each of them a Handsome cloathing & accoutrements have alread arrived from Richmond, & from the Promisses I have received from the Board of war by Captn Hughes, who will have the honor to hand you this, I have the greatest right to say that it will be in my power to mount & bring every man and horse I have at this place to Camp in a few days; after your Excellency has weighed these circumstances, I flatter my self the two Corps now in Virginia will be called on for their proportion of Horses but I must at the same time assure you Sir, that it should be thought Proper that my Regiment should furnish the whole, the Horses you have been pleased to Order shall be in Camp in a Few hours after Captn Hughes returns to me, before it is determined I must beg leave to refer your Excellency to the Marquis De lafayette, who is well acquainted with the great Fatiging and Trouble I have been at in procuring Horses for my Regiment, & will I doubt not also 
                     inform you, that he had promised an eaqual Proportion of Horses should be requested of the 3d Regemt and Colo. Lee’s Corps.  I have the honor to be with the greatest respect Your Excellencys Most Obedt & Very Humble Servant 
                  
                     Anthy W. White
                  
               